DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5, 7-8, 10, and 14-26 are pending. Claims 1, 3-5, 7-8, 10, 14-15 have been amended. Claims 21-26 are new. Claims 2, 6, 9, and 11-13 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/685,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
All of the recited structure of the instant application are recited in the copending application in either the independent claims 1 and 10; and the dependent claims 17-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 10, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” and Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852.”
Regarding Claim 1: Lee teaches a refrigerator comprising: a cabinet; the ice maker (see 10) comprising: an upper assembly (11) including (i) an upper tray (tray 11) and defining an upper ice chamber (cells 113) and (ii) an upper casing (111) that supports the upper tray (11) and defines a tray opening (space for 11), wherein an upper portion of the upper tray (11) is positioned to be exposed to cold air flowing through the tray opening (from inside refrigerator), and 
a lower assembly (12) that is pivotably coupled (via 21 to the upper assembly (see Figure 8), the lower assembly (12) including a lower tray (12, and defining a lower ice chamber (see Figure 8), wherein a plurality of spherical ice chambers (cells formed by 113 and 141) are defined by the corresponding upper and lower ice chambers (cells formed by 113 and 141) of the upper (11) and lower trays (12).
Lee fails to teach the ice maker that defines a cold air hole configured to receive cold air, the upper tray made of an elastic material, the lower tray made of an elastic material, wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41).  
Lee ‘852 teaches an ice maker (15) that defines a cold air hole (51 to 62) configured to receive cold air (Column 4, lines 38-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ice maker that defines a cold air hole configured to receive cold air to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously move air around the compartment to improve heat transfer (see Lee, Column 1, lines 37-60).  
While the reference does not explicitly disclose wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers it would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to change wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, especially in the absence of criticality, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. IV. A. and B. 
Regarding Claim 3: Lee further teaches wherein the upper portion of the upper tray (11) protrudes upward through the tray opening (around 11) and is exposed in an upward direction (see Figure 2).
Regarding Claim 4: Lee modified supra further teaches wherein the plurality of spherical ice chambers (113 and 141 of Lee) are arranged in a row extending away from the cold air hole (see 62 of Lee ‘852 arranged of ice tray).
Regarding Claim 5: Lee modified supra fails to teach wherein an upper plate of the upper casing defines a through-opening that is opposite the cold air hole and is configured to discharge the cold air received through the cold air hole and wherein the plurality of spherical ice chambers are provided between the cold air hole and the through-opening.
Lee ‘852 teaches an upper plate (60) of an upper casing (above 19) defines a through-opening (through body of 60, see Figure 5) that is opposite the cold air hole (62) and is configured to discharge the cold air received through the cold air hole (62) and wherein a plurality of ice chambers (chambers of 19) are provided between (see Figure 7) the cold air hole (62) and the through-opening (end of 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an upper plate of the upper casing defines a through-opening that is opposite the cold air hole and is configured to discharge the cold air received through the cold air hole and wherein the plurality of spherical ice chambers are provided between the cold air hole and the through-opening to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously move air around the compartment to improve heat transfer (see Lee, Column 1, lines 37-60).  
Regarding Claim 7: Lee modified supra fails to teach further comprising: a cold air guide provided on the upper plate and configured to guide flow of the cold air from the cold air hole toward the first ice chamber, wherein the plurality of spherical ice chambers are arranged starting from the first ice chamber disposed at an exit of the cold air guide, and wherein the first portion of the upper tray having the thickness greater than the other portions is positioned closest to the exit of the cold air guide.
Lee ‘852 teaches a cold air guide (60) provided on an upper plate (21) and configured to guide flow of the cold air from a cold air hole (62) toward a first ice chamber (cells of 19), wherein a plurality of ice chambers (see Figure 7) are arranged starting from the first ice chamber disposed at an exit of the cold air guide (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold air guide provided on the upper plate and configured to guide flow of the cold air from the cold air hole toward the first ice chamber, wherein the plurality of spherical ice chambers are arranged starting from the first ice chamber disposed at an exit of the cold air guide to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously move air around the compartment to improve heat transfer (see Lee, Column 1, lines 37-60).  
While the reference does not explicitly disclose wherein the first portion of the upper tray having the thickness greater than the other portions is positioned closest to the exit of the cold air guide it would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to change wherein the first portion of the upper tray having the thickness greater than the other portions is positioned closest to the exit of the cold air guide, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, especially in the absence of criticality, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. IV. A. and B. 
Regarding Claim 8: Lee modified supra fails to teach further comprising a shield that is extended upward from an edge portion of the tray opening and is configured to cover the first portion of the upper tray corresponding to the first ice chamber from the cold air received through the cold air hole.
Lee ‘852 teaches a shield (21) that is extended upward from an edge portion of a tray opening (top of 19) and is configured to cover a first portion of an upper tray (19) corresponding to a first ice chamber (cells of 19) from the cold air received through a cold air hole (62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a shield that is extended upward from an edge portion of the tray opening and is configured to cover the first portion of the upper tray corresponding to the first ice chamber from the cold air received through the cold air hole to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously guide air around the ice compartment (see Figure 7 of Lee ‘852). 
Regarding Claim 10: Lee teaches an ice maker (10) comprising: 
an upper assembly (11) including (i) an upper tray (11) and defining an upper ice chamber and (ii) an upper casing (111) that supports the upper tray (11) and defines a tray opening (space between 111), wherein an upper portion of the upper tray (11) is positioned to be exposed to cold air flowing through the tray opening (air within the compartment); and 
a lower assembly (12) that is pivotably coupled to the upper assembly (via 21), the lower assembly (12) including a lower tray (12) defining a lower ice chamber (141), wherein a plurality of spherical ice chambers (cells formed by 113 and 141) are defined by the corresponding upper and lower ice chambers (cells formed by 113 and 141) of the upper and lower trays (11 and 12).
Lee fails to teach the ice maker configured to receive cold air through a cold air hole that is provided at the ice maker, the upper tray made of an elastic material, the lower tray made of an elastic material, wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41).  
Lee ‘852 teaches an ice maker (15) configured to receive cold air through a cold air hole (51 to 62) that is provided at an ice maker (Column 4, lines 38-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ice maker that defines a cold air hole configured to receive cold air to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously move air around the compartment to improve heat transfer (see Lee, Column 1, lines 37-60).  
While the reference does not explicitly disclose wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers it would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to change wherein a thickness of at least a first portion of the upper portion of the upper tray at a location corresponding to a first ice chamber among the plurality of spherical ice chambers that is positioned closest to the cold air hole is greater than thicknesses of portions of the upper portion of the upper tray at locations corresponding to other ice chambers among the plurality of spherical ice chambers, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, especially in the absence of criticality, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. IV. A. and B. 
Regarding Claim 14: Lee modified supra fails to teach further comprising a shield that is extended upward from an edge portion of the tray opening and is configured to cover the first portion of the upper tray corresponding to the first ice chamber from the cold air received through the cold air hole. 
Lee ‘852 teaches a shield (21) that is extended upward from an edge portion of a tray opening (top of 19) and is configured to cover a first portion of an upper tray (19) corresponding to a first ice chamber (cells of 19) from the cold air received through a cold air hole (62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a shield that is extended upward from an edge portion of the tray opening and is configured to cover the first portion of the upper tray corresponding to the first ice chamber from the cold air received through the cold air hole to the structure of Lee modified supra as taught by Lee ‘852 in order to advantageously guide air around the ice compartment (see Figure 7 of Lee ‘852). 
Regarding Claim 15: Lee further teaches wherein a plurality of ejector-receiving openings (115) are defined at a top surface of each of the plurality of spherical ice chambers (top of cells of 113), and wherein an opening-defining wall (wall of 114) extends upward along a circumference of each of the ejector-receiving openings (see Figure 4).
Regarding Claim 21: Lee further teaches wherein a plurality of ejector-receiving openings (115) are defined at a top surface of each of the plurality of spherical ice chambers (top of cells of 113), and wherein an opening-defining wall (wall of 114) extends upward along a circumference of each of the ejector-receiving openings (see Figure 4).
Claims 16-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” and Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852,” as applied to claims 15 and 21 above, and further in view of Kobayashi et al. (JP 2004183931 A), hereafter referred to as “Kobayashi.”
Regarding Claim 16: Lee modified supra fails to teach wherein a connection rib that connects one of the opening-defining walls to an adjacent one of the opening-defining walls is provided on each opening-defining wall, and wherein the shield defines a cut that allows the connection rib to pass therethrough. 
Kobayashi teaches wherein a connection rib (35) that connects one of opening-defining walls (33) to an adjacent one of the opening-defining walls (33) is provided on each opening-defining wall (see Figure 3), and wherein a shield (upper dome of 3 connected to 2) defines a cut that allows the connection rib to pass therethrough (connection of 35 to 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a connection rib that connects one of the opening-defining walls to an adjacent one of the opening-defining walls is provided on each opening-defining wall, and wherein the shield defines a cut that allows the connection rib to pass therethrough to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Regarding Claim 17: Lee modified supra fails to teach wherein a width of the cut decreases in an upward direction, and wherein a width of a top of the cut corresponds to a width of the connection rib. 
While the reference does not explicitly disclose wherein a width of the cut decreases in an upward direction, and wherein a width of a top of the cut corresponds to a width of the connection rib it would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to change wherein a width of the cut decreases in an upward direction, and wherein a width of a top of the cut corresponds to a width of the connection rib, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. IV. A. and B. 
Regarding Claim 18: Lee modified supra further teaches further comprising: an additional connection rib (see opposite rib of Kobayashi) formed on the upper casing at a position adjacent to both ends of the cut (see Figure 3 of Kobayashi), wherein the additional connection rib is in contact with an outer face of the opening-defining wall (114 of Lee as taught by Figure 3 of Kobayashi), an outer face of the upper tray (11 of Lee), and an inner face of the shield (upper dome of 113 of Lee). 
Regarding Claim 19: Lee modified supra fails to teach further comprising: connection ribs arranged along a circumference of the opening-defining wall to connect an outer face of the opening-defining wall and an outer face of the upper tray with each other. 
Kobayashi teaches connection ribs (35) arranged along a circumference of an opening-defining wall (33) to connect an outer face of the opening-defining wall and an outer face of an upper tray with each other (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided connection ribs arranged along a circumference of the opening-defining wall to connect an outer face of the opening-defining wall and an outer face of the upper tray with each other to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Regarding Claim 20: Lee modified supra further teaches wherein rib grooves (grooves of 33 to connect 3a of Kobayashi) that receive therein at least some of the connection ribs are defined in the shield (upper cells 113 of Lee as taught by Figure 3 of Kobayashi).
Regarding Claim 22: Lee modified supra fails to teach wherein a connection rib that connects one of the opening-defining walls to an adjacent one of the opening-defining walls is provided on each opening-defining wall, and wherein the shield defines a cut that allows the connection rib to pass therethrough. 
Kobayashi teaches wherein a connection rib (35) that connects one of opening-defining walls (33) to an adjacent one of the opening-defining walls (33) is provided on each opening-defining wall (see Figure 3), and wherein a shield (upper dome of 3 connected to 2) defines a cut that allows the connection rib to pass therethrough (connection of 35 to 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a connection rib that connects one of the opening-defining walls to an adjacent one of the opening-defining walls is provided on each opening-defining wall, and wherein the shield defines a cut that allows the connection rib to pass therethrough to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Regarding Claim 23: Lee modified supra further teaches wherein a width of the cut decreases in an upward direction (see slope of 35 to connect to 33 of Kobayashi), and wherein a width of a top of the cut corresponds to a width of the connection rib (35 of Kobayashi).
Regarding Claim 24: Lee modified supra further teaches further comprising: an additional connection rib (additional 35 of Kobayashi) formed on the upper casing (of 11 of Lee) at a position adjacent to both ends of the cut (connection of 35 to 33 of Kobayashi applied to Lee), wherein the additional connection rib (additional 35 of Kobayashi) is in contact with an outer face of the opening-defining wall (114 of Lee), an outer face of the upper tray (11 of Lee), and an inner face of the shield (21 of Lee ‘852 applied to Lee).
Regarding Claim 25: Lee modified supra teaches further comprising: connection ribs (35 of Kobayashi) arranged along a circumference of the opening-defining wall (see Figure 4 of Kobayashi applied to walls 114 of Lee) to connect an outer face of the opening-defining wall (114 of Lee) and an outer face of the upper tray (11 of Lee) with each other.
Regarding Claim 26: Lee modified supra fails to teach wherein rib grooves that receive therein at least some of the connection ribs are defined in the shield.
Kobayashi teaches wherein rib grooves (grooves of 33 to connect 3a of Kobayashi) that receive therein at least some of connection ribs (35) are defined in a shield (upper dome of 3 connected to 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein rib grooves that receive therein at least some of the connection ribs are defined in the shield to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells (see Figure 4 of Kobayashi). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763